         Case 1:20-cv-10501-JSR Document 25 Filed 04/13/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ESTHER ZIEGLER,

              Plaintiff,                     20-cv-10501 (JSR)

         -against-                           ORDER

 TRANS UNION, LLC and
 DOVENMUEHLE MORTGAGE, INC.,

              Defendants.




JED S. RAKOFF, U.S.D.J.

     On April 12, 2021, the parties in this case informed the Court

that they have reached a settlement. Accordingly, the case is

hereby dismissed with prejudice, but with leave to any party to

move within 30 days from the date hereof to reopen the case and

proceed to trial if the settlement is not fully effectuated.

     SO ORDERED.

Dated:       New York, NY                       ________________________

             April 13, 2021                     JED S. RAKOFF, U.S.D.J.




                                      1
